DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claims 2-3, 5, 7, and 22-23 have been cancelled.

Allowable Subject Matter
2.	Claims 1, 4, 6, 8-21, and 24-30 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 1, 4, 6, 8-21, and 24-30 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a non-transitory computer readable medium comprising instructions that, when executed by one or more processors, configure a base station (BS) for communications using an unlicensed channel, the instructions to configure the BS to initiate transmission of a first downlink subframe in response to the scheduling of the first plurality of uplink subframes, wherein the first downlink subframe comprises a first downlink control indicator (DCI) allocating the first plurality of uplink subframes on the unlicensed channel to the first UE, wherein the first DCI includes scheduling information for the uplink subframes of the first plurality of uplink subframes on the unlicensed channel, wherein the first DCI includes added bits to carry different configurations for different uplink subframes of the first plurality of uplink subframes on the unlicensed channel, in addition to any added fields identifying the uplink subframes, wherein the added bits include new data indicators and redundancy versions for the uplink subframes of the first plurality of uplink subframes on the unlicensed channel, wherein a number of bits of the first DCI is useable to identify a format of the first DCI.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415